UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22251 Hatteras VC Co-Investment Fund II, LLC (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Address of principal executive offices) (Zip code) David B. Perkins 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: June 30 Date of reporting period: September 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) INVESTMENT TYPE AS A PERCENTAGE OF MEMBERS' CAPITAL PERCENTAGES AS FOLLOWS: Description of Investment Initial Investment Date Cost Fair Value % of Members' Capital Private Company: Consumer: Ooma, Inc. a,b Palo Alto, California 162,287 shares of Series Series Alpha Preferred Stock Oct. 2009 % Sonim Technologies, Inc. a,b San Mateo, California 180,208 shares of Series B Preferred Stock Nov. 2009 % Sonim Technologies, Inc. a,b San Mateo, California 440,312 shares of Series A Preferred Stock Nov. 2012 % Total Consumer % Healthcare: Clinipace, Inc. a,b Raleigh, North Carolina 3,816,881 shares of Series C Preferred Stock Sep. 2011 % Information Technology: Stoke, Inc. a,b Santa Clara, California 76,453 shares of Series E Preferred Stock Nov. 2010 % Description of Investment Initial Investment Date Cost Fair Value % of Members' Capital Information Technology: Stoke, Inc. a,b Santa Clara, California 7,645 shares of Series F Preferred Stock Jan 2014 % % Medical Technology: Lineagen, Inc. a,b Salt Lake City, Utah 12,000 shares of Common stock Jul. 2011 - % Lineagen, Inc. a,b Salt Lake City, Utah 336,117 shares of Series B Preferred Stock Jul. 2011 % Lineagen, Inc. a,b Salt Lake City, Utah 150,000 shares of Series C Preferred Stock Nov. 2013 % Total Medical Technology % Semiconductor: GainSpan Corporation a,b San Jose, California 312,500 shares of Series C Preferred Stock Sep. 2011 % GainSpan Corporation a,b San Jose, California 156,292 shares of Series D Preferred Stock Jun. 2012 % GainSpan Corporation a,b San Jose, California 70,263 shares of Series E Preferred Stock Jan. 2014 % Luxtera, Inc. a,b Carlsbad, California 2,203,210 shares of Series C Preferred Stock Apr. 2012 % Magnum Semiconductor, Inc. a,b Milpitas, California 134,219 shares of Series E-1 Preferred Stock Jun. 2010 % Magnum Semiconductor, Inc. b Milpitas, California Convertible Promissory Note Principal of $2,207, 8.00%, 12/31/2015 Oct. 2013 % Description of Investment Initial Investment Date Cost Fair Value % of Members' Capital Quantenna Communications, Inc. a,b Fremont, California 1,893,223 shares of Series D Preferred Stock Apr. 2010 % Quantenna Communications, Inc. a,b Fremont, California 673,734 shares of Series E Preferred Stock Oct. 2010 % Quantenna Communications, Inc. a,b Fremont, California 256,158 shares of Series F-1 Preferred Stock Nov. 2011 % Quantenna Communications, Inc. a,b Fremont, California 323,534 shares of Series G Preferred Stock Feb. 2014 % Total Semiconductor % Software: Clustrix, Inc. a,b San Fransisco, California 9,667 shares of Common Stock Dec. 2010 % KnowledgeTree, Inc. a,b Raleigh, North Carolina 59,695 shares of Series B Preferred Stock Jun. 2012 % KnowledgeTree, Inc. a,b Raleigh, North Carolina 9,425 shares of Series B1 Preferred Stock Jan. 2014 % KnowledgeTree, Inc. b Raleigh, North Carolina Convertible Promissory Note Principal of $39,472, 6.00%, 3/31/2015 Sep 2014 % Description of Investment Initial Investment Date Cost Fair Value % of Members' Capital Kontiki, Inc. a,b Sunnyvale, California 45,670 shares of Common Stock Jan. 2012 - % Kontiki, Inc. a,b Sunnyvale, California 333,334 shares of Series B Preferred Stock Jul. 2010 % Kontiki, Inc. a,b Sunnyvale, California 837,247 shares of Series C Preferred Stock Jan. 2012 % Posit Science Corporation a,b San Francisco, California 2,415,460 shares of Common Stock Dec. 2009 % Posit Science Corporation a,b San Francisco, California 642,875 shares of Series AA Preferred Stock Sep. 2010 % Sailthru, Inc. a,b New York, New York 171,141 shares of Series A Preferred Stock Sep. 2011 % SugarSync, Inc. a,b San Mateo, California 278,500 shares of Series BB Preferred Stock Dec. 2009 % SugarSync, Inc. a,b San Mateo, California 579,375 shares of Series CC Preferred Stock Feb. 2011 % SugarSync, Inc. a,b San Mateo, California 73,119 shares of Series DD Preferred Stock Dec. 2011 % SugarSync, Inc. b San Mateo, California Convertible Promissory Note Principal of $127,400, 4.00%, 11/15/2013 May 2013 % Univa Corporation a,b Austin, Texas 939,541 shares of Series I Preferred Stock Oct. 2010 % Univa Corporation b Austin, Texas Convertible Promissory Note Principal of $22,616, 8.00%, 1/31/2017 May 2014 % Total Software % Total Private Company % Description of Investment Initial Investment Date Cost Fair Value % of Members' Capital Short-Term Investments: Federated Prime Obligations Fund #10, 0.02% c % Total Short-Term Investments % Total Investments (United States) % Liabilities in Excess of Other Assets ) %) Members' Capital $ % a Non-income producing. b Portfolio holdings are subject to substantial restrictions as to resale. c The rate shown is the annualized 7-day yield as of September 30, 2014. The cost and fair value of restricted Private Company Investments are $6,003,479 and $7,652,309, respectively. The Fund classifies its assets into three levels based on the lowest level of input that is significant to the fair value measurement. The three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Valuation of Investments · Level 1 – quoted prices (unadjusted) in active markets for identical assets and liabilities · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following table presents the Fund’s fair value hierarchy for those assets and liabilities measured at fair value on a recurring basis as ofSeptember 30, 2014: Level 1 Level 2 Level 3 Total Private Company* Convertible Promissory Notes $
